Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 07/06/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers et al. (US Pu. 2020/0184964 A1).
Regarding Claims 1, 11 and 20, Meyers teaches a method of activating speech recognition, executable by a processor (see Fig.3A, Fig.8 and paragraphs [0139-0142]), comprising:
receiving waveform data corresponding to one or more speakers (see Fig.3F, Fig.8 (802), paragraph [0105] and paragraph [0140], voice input);
extracting one or more direction features from the received waveform data (see paragraph [0103]);
determining one or more keywords from the received waveform data based on the one or more extracted features (see Fig.8 (804), paragraph [0103] and paragraph [0141]);
and activating speech recognition based on detecting the determined keywords (see Fig.8 (806,808), paragraph [0103] and paragraph [0141]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Meyers et al. (US Pu. 2020/0184964 A1) in view of Cooper (US Pub. 2021/0104992 A1).
Regarding Claims 2 and 12, Meyers teaches wherein the waveform data could include one or more multichannel input waveforms (see paragraph [0064]), but fails to teach wherein the waveform data comprises one or more preset look directions.
Cooper, however, teaches obtaining a preset direction information from an incoming audio data (see Fig.2 (P1,104C) and paragraph [0041]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the waveform data one or more preset look directions. The motivation would be to identify a predetermined position or location of a particular speaker from which the audio data originated from.
Regarding Claims 5 and 15, Meyers teaches wherein the waveform data could include one or more multichannel input waveforms (see paragraph [0064]), but fails to teach extracting direction features corresponding to one for more preset look directions.
Cooper, however, teaches obtaining a preset direction information from an incoming audio data (see Fig.2 (P1,104C) and paragraph [0041]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to the method of Claim 2 the step for extracting at least one direction feature 
Regarding Claims 6 and 16, cooper further teaches wherein a set of directions in the horizontal plane is sampled based on the direction features (see Fig.2 (P1,104C) and paragraph [0055]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Meyers et al. (US Pu. 2020/0184964 A1) in view of Cooper (US Pub. 2021/0104992 A1), and in further view of Li et al. (US Pub. 2017/0278513 A1).
Regarding Claim 3 and 13, Meyer and Cooper teach the method of Claim 2 but fails to teach mapping the multi-channel input waveforms to one or more spectrograms by a 1-D convolution layer.
Li, however, teaches utilizing a single layer of neural network for filtering the waveforms to identify signals arriving from different directions (see paragraph [0027]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to the method of Claim 2 the step for mapping the multi-channel input waveforms to one or more spectrograms by a 1-D convolution layer. The motivation would be to utilize a neural network model to identify and extract direction information of a target speaker from which the audio data originated from.

Claim Objections
Claims 4, 7-10, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4 and 14, the following is a statement of reasons for the indication of allowable subject matter:

Regarding Claims 7-10 and 17-19, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all of the limitations of the base claims) “wherein the one or more direction feature vectors are derived from the set of directions in the horizontal plane”, as found in Claim 7. Similar features are claimed in Claims 8-10, and 17-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672